DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s amendments and associated arguments overcome the previously applied rejection based on unity of invention.  The restriction requirement is withdrawn, and all of pending claims 1-11 and 13-21 have been examined on the merits as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat rejection device” in claim 3.
For the record, it is noted that “heat rejection device” is also recited in claims 4-5 and 13-14, but is those instances sufficient structure is recited within the claim to perform the associated function.  Thus, “heat rejection device” is not interpreted under 35 U.S.C. 112(f) for those claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
While the specification recites the term “heat rejection device” at several places, it never clearly associates corresponding structure.  Accordingly claim 3 is rejected under 35 U.S.C. 112(b) as set forth below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim limitation “heat rejection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition:
Claims 3-5 and 13-14 each recites the limitation "heat rejection device."  There is insufficient antecedent basis for this limitation in the claim.  It is noted that Applicant has amended base claims 1 and 11 changing “heat rejection device” to “heat rejector.”  The Examiner suggests the corresponding limitations of claims 3-5 and 13-14 be similarly amended.  Claim 6 is rejected since it depends from rejected claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11, 13-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Bharathan et al. (US 2014/0202151 A1).
	As per claim 1, Kopko et al. disclose a thermal management system (Fig. 14), comprising: a heat rejector 142 fluidly coupled to a refrigeration system (28, 14, 30); a fan 146 configured to draw an airflow across the heat rejector 142 to cool a flow of water within the heat rejector 142; and a controller 40 configured to: control a speed of the fan based parameters including a percentage of capacity of one or more components of the refrigeration system 
	As per claim 2, wherein the refrigeration system includes the compressor 26, an evaporator 24, a condenser 32, and an expansion valve 44 (Figs. 4, 14; para. 0033; etc.).
	As per claim 3, wherein the heat rejection device is fluidly coupled to the condenser (Fig, 14).
	As per claim 4, wherein the heat rejection device includes a cooling tower 14.
	As per claim 5, wherein the heat rejection device is the condenser 32 (Fig. 4).
	As per claim 6, wherein the condenser includes an evaporative condenser.  Kopko et al. do not teach the heat rejection device being an evaporative condenser.  Bharathan et al. teach applying the evaporative condenser as a condenser within air conditioners (para. 0009, lines 12-14; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the evaporative condenser of Bharathan et al. as the condenser within the refrigeration cycle of Kopko et al. for the purpose of taking advantage of the general heat exchange efficiencies such condensers provide.
	As per claim 9, Bharathan et al. teach use of a humidity sensor to acquire humidity data indicative of the relative humidity of the airflow (i.e., of the ambient humidity which would be blown over the condenser), wherein the controller is configured to: receive the humidity data 
	As per claim 11, Kopko et al. disclose a method comprising:; receiving, via the processing circuit, capacity data indicative of a percentage of capacity of at least one component of a refrigeration system, wherein the refrigeration system is fluidly coupled with the heat rejector; and controlling, via the processing circuit, a speed of the fan based on the percentage of capacity the at least one component of the refrigeration system as already discussed above regarding claim 1.  Kopko et al. do not teach the heat rejector being evaporative; receiving, via a processing circuit feedback from a humidity sensor, wherein the feedback is indicative of a relative humidity of an airflow drawn across an evaporative heat rejector by a fan; or the speed of the fan being also based on the relative humidity of the airflow.  Again, Bharathan et al. teach applying the evaporative condenser as a condenser within air conditioners (para. 0009, lines 12-14; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the evaporative condenser of Bharathan et al. as the condenser within the refrigeration cycle of Kopko et al. for the purpose of taking advantage of the general heat exchange efficiencies such condensers provide.  Further, as already discussed above regarding claim 1,  Bharathan et al. teach an evaporative condenser 144 arrangement wherein the condenser fan speed is controlled based on airflow humidity (para. 0066).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add airflow humidity as an input to the condenser fan controls of Kopko et al. for the purpose of further account for the effect such humidity has on the condensation level and thus the effective functioning of the condenser.

	As per claim 14, wherein the refrigeration system includes a compressor, an evaporator, a condenser, and an expansion valve wherein the heat rejection device includes a cooling tower, and wherein the cooling tower is fluidly coupled to the condenser of the refrigeration system.
	As per claim 15, as described in Applicant’s specification, “condenser range ratio” corresponds to the percentage of capacity of the condenser (para. 0033, lines 4-8).  Accordingly, claim 15 is rejected for the same reasons set forth regarding claims 1 and 11, above.
As per claim 17, Kopko et al. disclose thermal management system, comprising: a refrigeration system having a compressor, an evaporator, a condenser, and an expansion valve fluidly coupled to one another via one or more conduits (Figs. 4, 14; para. 0033; etc.): a cooling tower 142 fluidly coupled to the condenser (Fig. 14); a fan configured to draw an airflow across the cooling tower to cool a flow of water within the cooling tower; and a controller configured to control a speed of the fan based on a capacity ratio of the condenser as already discussed above regarding claim 1. Kopko et al. do not teach the fan controls also incorporating a relative humidity of the airflow.  Again, Bharathan et al. teach a condenser 144 arrangement wherein the condenser fan speed is controlled based on airflow humidity (para. 0066).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add airflow humidity as an input to the condenser fan controls of Kopko et al. for the purpose of further account for the effect such humidity has on the condensation level and thus the effective functioning of the condenser.

	As per claims 16, 20, and 21, Kopko et al. do not teach the details regarding controlling the fan based on relative energy and water costs.  Official notice is taken that controlling system components of a system to minimize cost is a common activity to save money that can be performed via simple routine experimentation, the control of a fan speed based on cost inputs being simply a particular application of this basic concept.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to control the condenser fan of Kopko et al. based on energy and water costs for this same basic purpose of reducing cost as simply a particular example of this basic concept and utilizing routine experimentation.	
Claims 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Bharathan et al. (US 2014/0202151 A1), and further in view of Yokohara et al. (US 9,541,317 B2).
	As per claim 7, Kopko et al. do not teach one or more temperature sensors configured to acquire temperature data indicative of an inlet temperature and an outlet temperature of a fluid flowing through the evaporator, the condenser, or both. Yokohara et al. teach a refrigeration system wherein sensors measure the inlet and outlet air temperatures of the evaporator (col. 18, lines 50-52).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the temperature sensing of Yokohara et al. to the evaporator of Kopko et al. for the same purpose of testing whether defrosting is required, since 
	As per claims 8 and 18, wherein the controller is configured to: receive the temperature data from the one or more temperature sensors: determine a current capacity of the evaporator and determine a respective percentage of capacity of the evaporator based on the current capacity and a corresponding design capacity of the evaporator (col. 18, lines 45-54: the amount of reduced capacity relative to a predetermined (i.e., design) capacity for the purpose of determining whether defrosting is required.  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the temperature sensing of Yokohara et al. to the evaporator of Kopko et al. for the same purpose of testing whether defrosting is required, since such is a general issue related to refrigeration cycle evaporators.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US 2011/0083454 A1) in view of Bharathan et al. (US 2014/0202151 A1), and further in view of Margieh (DE 4429934 A1).
	As per claim 10, Kopko et al. do not teach  wherein the controller is configured to: receive utility data indicative of a current cost for energy and water; and determine the ratio of water to energy costs based on the utility data. However, comparing water to energy costs within a temperature control system is generally taught by Margieh (Abstract).  Since the claim only teaches comparing these values, and not applying them in any particular way within the system, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly compare these costs within the context of Kopko et al. for the simple general purpose of accounting for system cost parameters.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Cantley (US 4,325,223) teaches an alternative energy management system for refrigeration systems.
	Mohammad et al. (US 2020/0208887 A1) teaches an alternative evaporative cooling control arrangement for an HVAC system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARC E NORMAN/Primary Examiner, Art Unit 3763